United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1297
Issued: December 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 4, 2011 appellant filed a timely appeal from a February 17, 2011 decision of the
Office of Workers’ Compensation (OWCP) that denied his request for reconsideration because it
was untimely filed and did not establish clear evidence of error. As there is no merit decision
within one year of the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 501.2(c).

On appeal appellant asserts that OWCP erred in its denial because he submitted a new
argument on reconsideration.
FACTUAL HISTORY
This case has previously been before the Board. By order dated July 20, 2001, the Board
dismissed appellant’s appeal at his request.3 In a February 5, 2003 decision, the Board affirmed
a November 16, 2001 OWCP decision that denied his request for reconsideration.4 In an
August 1, 2006 decision, the Board found that appellant’s request for reconsideration was
untimely filed and he failed to establish clear evidence of error and affirmed a September 19,
2005 OWCP decision.5 On January 16, 2007 the Board denied his petition for reconsideration.
The law and facts of the previous Board decisions and orders are incorporated herein by
reference.
On February 3, 2011 appellant requested reconsideration before OWCP, asserting that
because the employing establishment did not provide him with an offer of suitable work in
writing following the July 31, 1995 employment injury, he should be compensated for the period
August 23 through September 21, 1995.
By decision dated February 17, 2011, OWCP denied appellant’s reconsideration request
on the grounds that his request was untimely filed and that he failed to present clear evidence of
error. It noted that he failed to present relevant evidence that established clear evidence of error
on the part of OWCP.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.6
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.7
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,8 if the
claimant’s application for review shows “clear evidence of error” on the part of OWCP. In this
3

Docket No. 01-1331 (issued July 20, 2001). On May 31, 1995 appellant, then a 29-year-old mail handler,
sustained an employment-related lumbosacral strain. He received continuation of pay from June 1 to July 15, 1995,
and returned to work on July 17, 1995. Appellant stopped work on August 23, 1995, and on September 21, 1995
was issued a Notice of Removal for failure to maintain a regular schedule.
4

Docket No. 03-307 (issued February 5, 2003).

5

Docket No. 06-239 (issued August 1, 2006).

6

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

7

Cresenciano Martinez, 51 ECAB 322 (2000).

8

20 C.F.R. § 10.607.

2

regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.10
OWCP’s procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.12
ANALYSIS
The only decision before the Board is the February 17, 2011 decision which denied
appellant’s request for reconsideration on the grounds that the request was untimely filed and
failed to demonstrate clear evidence of error. The Board finds that as more than one year had
elapsed from the date of issuance of the last merit decision dated January 16, 2001 and his
request for reconsideration dated February 3, 2011 his request for reconsideration was
untimely.13
The Board further finds that appellant failed to establish clear evidence of error. In order
to establish clear evidence of error, a claimant must submit evidence that is positive, precise and
explicit and must manifest on its face that OWCP committed an error.14 In the case at hand, with
his reconsideration request appellant did not submit any new evidence. He submitted
9

Alberta Dukes, 56 ECAB 247 (2005).

10

Robert G. Burns, 57 ECAB 657 (2006).

11

James R. Mirra, 56 ECAB 738 (2005).

12

Nancy Marcano, 50 ECAB 110 (1998).

13

20 C.F.R. § 10.607(a).

14

Id.

3

correspondence in which he asserted that, because the employing establishment did not provide
him with an offer of suitable work in writing following the July 31, 1995 employment injury, he
should be compensated for the period August 23 through September 21, 1995. The Board notes
that appellant made similar arguments in his August 17, 2005 reconsideration request that was
reviewed by the Board in its August 1, 2006 decision. Appellant’s argument in this regard was
cumulative. Material which is cumulative or duplicative of that already in the record has no
evidentiary value in establishing a claim.15
The term “clear evidence of error” is intended to represent a difficult standard, and the
argument provided here is not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error.16 As the evidence and argument
submitted are of insufficient probative value to shift the weight in favor of appellant and raise a
substantial question as to the correctness of the January 16, 2001 OWCP decision, he has not
established that OWCP committed error by its February 17, 2011 decision.17 The Board
therefore finds that in accordance with its internal guidelines and with Board precedent, OWCP
properly performed a limited review of the argument submitted by appellant with his February 3,
2011 reconsideration request to ascertain whether it demonstrated clear evidence of error in the
January 16, 2001 decision and correctly determined that it did not, and thus denied his untimely
request for a merit reconsideration on that basis.18
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and that
he failed to establish clear evidence of error. OWCP, therefore, properly denied a merit review
of his claim.

15

See Shirley Rhynes, 55 ECAB 703 (2004); James A. England, 47 ECAB 115 (1995).

16

Robert G. Burns, supra note 10.

17

Nancy Marcano, supra note 12.

18

20 C.F.R. § 10.607(b); see D.G., 59 ECAB 455 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

